MORROW, Circuit Judge
(after stating the facts as above). 1. This is an action to recover the amount of a policy indemnifying the Timber Company against loss from the liability imposed by law upon the insured for damages on account of bodily injuries accidentally suffered by one of its employés. A jury having been waived by stipulation of the parties, the case was tried by the court without a jury. The court found, generally, “that by reason of all the matters and things set forth in the complaint, the plaintiff [the Timber Company] * * * suffered and sustained damages in the sum of $5,000, together with interest thereon * * * amounting to $246.50,” and as a conclusion of law the court found “that the plaintiff, Orchard Land & Timber Company, is entitled to judgment against the defendant, Maryland Casualty Company of Baltimore, for the sum’ of $5,246.50, besides the costs and disbursements of this action,” and judgment was entered accordingly.
[1] The case comes here on writ of error. The errors assigned are that the court did not make findings of fact and conclusions of law covering the issues presented by the pleadings; that there was no evidence, and not sufficient evidence, to justify and support the findings of fact; that the evidence and findings were not sufficient to justify or authorize the conclusions of law; that there was no evidence to justify the judgment; and that the court erred in not granting defendant’s motion for a new trial.
Section 649 of the Revised Statutes (Act March 3, 1865, c. 86, § 4, 13 Stat. 500, 501 [Comp. St. 1913, § 1587]) provides:
“Issues of fact in civil cases in any Circuit Court [District Court (sections -289-291, Judicial Code, 36 Stat. 1167)] may be tried and determined by the court, without the intervention of a jury, whenever the parties, or their attorneys of record, file with the clerk a stipulation in writing waiving a jury. The finding of tbe court upon the facts, which may be either general or special, shall h?.ve the same effect as the verdict of a jury.”
Section 700 (Act March 3, 1865, § 4, 13 Stat. 500, 501 [Comp. St. 1913, § 1668]) provides:
“When an issue of fact in any civil cause in a Circuit Court [District Court (sections 289-291, Judicial Code, 36 Stat. 1167)] is tried and determined by the court without the intervention of a jury, according to section 649 the rulings of the court in the progress of the trial of the cause, if excepted to at the time, and duly presented by a bill of exceptions, may be reviewed by the Supreme Court upon a writ of error or upon appeal; and when the finding is special the review may extend to the determination of the sufficiency of the facts found to support the judgment.”
In Dirst v. Morris, 14 Wall. 484, 491, 20 L. Ed. 722, the Supreme Court of the United States, referring to this statute (then Act March 3, 1865, § 4, 13 Stat. 500, 501), said:
*367“As the law stands, if a jury is waived and the court chooses to find generally for one side or the other, the losing party has no redress on error, except for the wrongful admission or rejection of evidence.”
In Grayson v. Lynch, 163 U. S. 468, 472, 16 Sup. Ct. 1064, 1066 (41 L. Ed. 230), the court said:
“This court has held in a series of cases that the special findings of facts, referred to in the acts allowing parties to submit issues of fact in civil cases to he tried and determined by the court, is not a mere report of the evidence, but a finding of those ultimate facts upon which the law must determine the rights of the parties; and, if the findings of fact be general, only such rulings of the court in the progress of the trial can be reversed as are presented by a bill of exceptions, and that in such cases a bill of exceptions cannot be used to bring up the whole testimony for review any more than in a trial by jury.”
This construction of the statute was followed by this .court in Dunsmuir v. Scott, 217 Fed. 200, 202, 133 C. C. A. 194, and in Sierra Land & Live Stock Co. v. Desert Power & M. Co., 229 Fed. 982, 984, 144 C. C. A. 264. In the first-mentioned case, this court said, on page 202 of 217 Fed., page 196 of 133 C. C. A.:
“The bill of exceptions cannot be used to bring up the oral testimony for review” (citing a number of cases, including Dirst v. Morris and Grayson v. Lynch, supra).
The court said further:
“The question whether or not, at the close of the trial, there is substantial evidence to sustain a finding in favor of one of the parties to the action, is a question of law which arises in the progress of the trial. Where the trial is before a jury, that question is reviewable on exception to a ruling upon a request for a peremptory instruction for a verdict. Where the trial is before the court, it is reviewable upon a motion which presents that issue of law to the court for its determination at or before the end of the trial. In the case at bar there was no such motion, and no request for a special finding. • We are limited, therefore, to a review of the rulings of the court to which exceptions were reserved’during the progress of the trial.”
When, upon the trial of this case, the attorney for the Timber Company, for the purpose of proving the liability of the Casualty Company upon its indemnity contract, offered in evidence its promissory note issued to Dunne for $7,602.60 and a certified copy of the judgment docket of Lane county, Or., showing satisfaction of the judgment in favor of Dunne and against the Timber Company for that amount, no objection was made to the evidence, and no exception taken to its introduction; and, as there were no objections made, and no exceptions reserved or taken during the progress of the trial, and no motion or request made for a special finding, there is nothing in the record before us to review with respect to the proceedings upon the trial of the cáse.
[2] 2. The denial of a motion for a new trial in the federal courts is within the discretion of the court, and where that discretion has been exercised, and there is evidence to support the findings and judgment, as in this case, the motion is not reviewable on a writ of error. Dwyer v. United States, 170 Fed. 160, 165, 95 C. C. A. 416; Hedderly v. United States, 193 Fed. 561, 571, 114 C. C. A. 227; Pickett v. United States, 216 U. S. 456, 461, 30 Sup. Ct. 265, 54 L. Ed. 566; Holmgren v. United States, 217 U. S. 509, 521, 30 Sup. Ct. 588, 54 L. Ed. 861, *36819 Ann. Cas. 778; Shepard v. United States, 236 Fed. 73, 77, - C. C. A. -.
[3] 3. It is contended by the plaintiff in error that a review may be had under rule 11 of this court (150 Fed. xxvii, 79 C. C. A. xxvii), relating to the assignment of errors, wherein it is provided that:
“Errors not assigned according to this rule will be disregarded, but the court, at its option, may notice a plain error not assigned”
—and rule 24 (150 Fed. xxxiii, 79 C. C. A. xxxiii) relating to briefs, wherein it is provided that:
“Errors not specified according to this rule will be disregarded; but the court, at its option, may notice a plain error not assigned or specified.”
These rules relate to proceedings in this court, over which we have • the control here indicated; but in this case we are dealing with the proceedings in the District Court, which are regulated by statute in the matter under consideration. In the exercise of our appellate jurisdiction, we cannot disregard a statute prescribing its limitation.
The judgment of the District Court is affirmed.